Citation Nr: 1146646	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-26 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mild degenerative joint and disc disease of the cervical spine (cervical spine disability), claimed as a neck injury, to include as secondary to service-connected auricular hematoma. 

2.  Entitlement to service connection for lumbosacral strain (low back disability), claimed as a back injury. 

3.  Entitlement to service connection for a right knee disability, claimed as a right knee injury. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982, with prior unverified inactive service.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A May 2007 rating decision denied the Veteran's claims of entitlement to service connection for right and left knee injuries, lumbosacral strain, and hernia.  The Veteran filed a notice of disagreement dated in March 2008 with respect to the right knee, back, and hernia disabilities.  The RO issued a statement of the case in August 2008 with respect to the Veteran's bilateral knees, back, and hernia.  The Veteran submitted a substantive appeal with respect to this right knee, back, and hernia claims in September 2008.
  
A March 2009 rating decision denied his claim of entitlement to service connection for a neck injury.  The Veteran submitted a notice of disagreement dated in May 2009, and the RO issued a statement of the case dated in September 2009.  The Veteran filed a substantive appeal dated in September 2009.  

In August 2010, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

In October 2010, the Board denied the Veteran's claim of entitlement to service connection for residuals of hernia, and remanded the issues of entitlement to service connection for a neck disability, lumbosacral strain, and a right knee disability for further development and adjudication.  

In the October 2010 decision, the Board noted that the issue of entitlement to service connection for a left knee injury had been raised by the record.  At the time of the Veteran's August 2010 Board hearing, he asserted that he wanted to provide testimony as to the issue of entitlement to service connection for a left knee injury.  The Board noted that the Veteran filed his original claim in October 2006 for a left knee injury and service connection for the same was denied by a May 2007 rating decision.  The Veteran did not submit a Notice of Disagreement as to such issue, however, the RO issued an August 2008 Statement of Case including the issue of entitlement to service connection for a left knee injury, among other issues.  The Veteran submitted a timely Substantive Appeal in September 2008; however, he specifically perfected his appeal as to other issues adjudicated by the August 2008 Statement of the Case, and not entitlement to service connection for a left knee injury.  The RO again included the issue of entitlement to service connection for a left knee injury in its September 2009 Supplemental Statement of the Case.  While the Veteran did not perfect his appeal as to entitlement to service connection for a left knee injury, it appears that, for clarity, his representative included a notation on his October 2009 statement that the issue was withdrawn.  The issue of entitlement to service connection was not perfected by the Veteran's September 2008 Substantive Appeal, nor was it included in the RO's October 2009 VA Form 8, Certification of Appeal.  Therefore, the Board found that it did not have jurisdiction over the issue, and it was referred to the RO for appropriate action.  

After the most recent supplemental statement of the case dated in September 2011, the Veteran submitted additional evidence in connection with his claims that was not accompanied by a waiver of RO consideration.  This evidence, however, is duplicative of evidence already contained in the Veteran's claims file.  Therefore a remand for initial RO consideration of this evidence is not required in this case.

The issues of entitlement to service connection for lumbosacral strain and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence of record does not show that mild degenerative joint and disc disease of the cervical spine had its onset in service, within one year of service, nor may such disability be presumed to have been incurred in service, or as a result of service-connected auricular hematoma. 


CONCLUSION OF LAW

Degenerative joint and disc disease of the cervical spine was not incurred in or aggravated by the Veteran's active military service, nor may such disability be presumed to have been incurred in service, or as a result of service-connected auricular hematoma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in October 2006, and April and October 2008, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was afforded VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for mild degenerative joint and disc disease of the cervical spine (cervical spine disability), claimed as a neck injury, to include as secondary to service-connected auricular hematoma.  

The Veteran's service treatment records indicate that the Veteran was seen in September 1980 for trauma to his right ear when he was hit with a football.  There was no loss of consciousness, vomiting, or stupor.  The Veteran was given an impression of contusion.  He was seen by ENT with complaints of right ear pain.  A hematoma right pinna was noted to have been aspirated in the emergency room the day before and a dressing was applied.  He was issues a headband for athletic and sleep use.  In July 1981, the Veteran was seen for throbbing pain and right earache.  He was assessed with otitis media.  In April 1982, the Veteran was seen for pain in the right ear and a sore throat.  He was assessed with URI.  In June 1982, the Veteran was seen for complaints of  bilateral earaches, headaches, and sore throat.  He was assessed with otitis media, URI, and viral syndrome.  Upon service separation, the Veteran noted in his Report of Medical History that he had a head injury and ear, nose and throat trouble.  A personal letter addressed to the Veteran dated in July 1981 asked if the Veteran's ears were better and if his headaches were gone.

After service, the Veteran's medical records noted complaints of pain in both ears in a July 1985 treatment note.  This treatment note indicated that the pain was worse on the right side and that this had been an intermittent problems for many years.  The Veteran also reported complaints of sneezing attacks, itchy and watery eyes, and headaches.  The Veteran was given an impression of allergic rhinitis with mild eustachitis.  

In December 2003, the Veteran was noted to have been in a motor vehicle accident.  A December 2003 radiology report noted straightening of the cervical spine.  There was mild loss of disc space height at C5-6 and C6-7, mild osteophytitis at C5-6, minimal osteophytosis at C6-7, and slight neuroforminal narrowing on the right at C5-6.  The impression was straightening of the cervical spine, which could have been the result of the patient positioning or muscle spasm, and mild degenerative changes in the lower cervical spine.  X-rays in January 2004 showed similar results.  Afterwards, a March 2005 treatment note indicated continued complaints of right ear pain, head and neck, and dizziness.  The Veteran also had complaints of headaches.  Additional treatment reports dated in 2004 indicated treatment for the Veteran's neck and give impressions of thoracolumbar sprain/strain as a result of the motor vehicle accident of 12/2/2003.

An August 2007 treatment report noted that the Veteran fell in a shallow hole in June 2007 with subsequent constant pain in his neck and thoracic spine.  The Veteran was noted to have had some back problems in the past.  He was given an impression of aggravation of spinal degeneration.  The Veteran was noted to have undergone physical therapy after the fall, and an October 2007 report noted treatment for cervical, thoracic, and lumbar disc degeneration.  The Veteran was noted to have had a pre-existing condition, contributing to the current disorder, that had undergone exacerbation.  An August 2008 treatment report also noted a 2004 work-related motor vehicle accident and another work-related event in June 2007, where the Veteran stepped in a hole and then fell to the ground towards his right.  The Veteran reported that he developed immediate onset of right lower neck and medial scapular pain and right knee pain.  In June 2007, the Veteran was diagnosed with back and right knee sprain.  A July 2007 MRI revealed bony hypertrophy with disc bulging and a slight, paraspinal, left-sided disc protrusion at C3-4 that abutted the spinal cord.  The remaining levels revealed minimal degenerative changes most apparent at C5-6 and C6-7.  After the 2004 motor vehicle accident, the Veteran reported the immediate onset of mid back pain.  He later developed neck and low back pain.  The Veteran reported that the Workers' Compensation carrier would not provide treatment for his neck and low back pain.  The August 2007 medical report diagnosed the Veteran with multilevel cervical degenerative disc disease pre-existing the work event of June 2007, and traumatic aggravation of neck pain secondary to the work event on June 2007.   Additional medical records contained in the Veteran's claims file are consistent with these findings.  

In January 2009, the Veteran was afforded a VA examination in connection with his claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he was struck during a football game and sustained a crush injury to his right ear in 1979.  The examiner noted the Veteran's service treatment records, including reports indicating that the Veteran was treated for trauma to the right ear in September 1980.  The Veteran was noted to have had an ENT consult status post evacuation hematoma in September 1980 without further follow-up.  The examiner indicated that the rest of the Veteran's records were silent for a neck injury until the December 2003 motor vehicle accident and June 2007 fall.  The Veteran reported that over the years he self-treated his neck with over-the-counter medication and did not seek medical attention because he was uninsured.  The Veteran's medical reports related to and after the December 2003 and June 2007 accidents were noted for the record.  Upon examination, the Veteran reported symptoms of pain, numbness and tingling that radiated to both hands for the past 10-15 years.  After examination, the Veteran was diagnosed with mild degenerative joint disease and degenerative disc disease of the cervical spine, C5-6 and C6-7.  The cervical spine was noted to be without objective findings of polyneuropathy.  The examiner then opined that, without continuity of care or objective findings to show chronicity of the condition, it was less likely as not that the Veteran's current neck condition was caused by or the result of the Veteran's contusion to the right ear sustained in 1980 while in the service.  

The Veteran was also provided with a VA examination in connection with his ear injury claim dated in  December 2008.  The Veteran was noted to have had earaches after sustaining a blow to the right side of his head playing football in service.  It was noted that a suspicion had arisen that this might be attributable to an associated cervical spine injury.  After examination, the Veteran was noted to have earache that was not likely otologic in origin.  The examiner indicated that an associated neck injury would be a good place to look to help explain this.  

An additional examination dated in February 2009 was provided.  The examiner indicated that the claims file had been reviewed.  The examiner noted medical records from the Veteran's service and his original football injury, as well as lay statements and letters associated with the claims file.  These statements indicated complaints of headaches and neck pains as a result of the injury.  The contemporaneous physical examinations, however, did not mention any complaints of neck pain or headaches.  Contemporaneous medical records instead indicated no loss of consciousness or vomiting, indicating to the examiner that the doctors at the time were checking for more serious injuries as well as evaluating his right ear. An auricular hematoma was found and aspirated.  An ENT consultation a day later was noted to be straightforward, indicating a hematoma of the pinna (auricle).  It was drained and there was no further follow-up.  The examiner stated that the reviewed service treatment records indicated the presence of an ear injury, but did not help further document any other concerns such as headaches or problems with the neck.  The examiner reaffirmed the December 2008 conclusions.  

Based on the foregoing, the Board finds that entitlement to service connection for a neck disability is not warranted in this case.  While the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine, the January 2009 VA examiner found that this condition was not likely caused by or the result of the Veteran's contusion to the right ear sustained in 1980 while in the service.  There is also no evidence of an injury to the neck itself in service or within one year of military service, including as a result of the football injury that resulted in the Veteran's service-connected ear disability.  Rather, the medical evidence points to injuries in 2003 and 2007 as the primary cause of the Veteran's neck condition.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

In this case, the Board finds that the opinion of the January 2009 examiner, and the observations of the December 2008 and February 2009 VA examiner, are the most persuasive in this case.  In this regard, it is noted that the examiners formed their conclusions after examining the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disability began in service.  He has also submitted lay statements indicating the presence of headaches and neck pain contemporaneous with his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's neck disorder is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided lay statements and his own conclusions and statements regarding diagnosis and causation, the Board finds the statements to be of little probative value as lay witnesses are not competent to opine on such a complex medical question.  In this regard, the Board also notes that the Veteran also reported subsequent intervening neck injuries in 2003 and 2007, many years after service.  The Board finds that the Veteran's contentions regarding his disability is are outweighed by the medical evidence of record and the opinions of the VA examiners that examined the Veteran and his claims file in connection with the claim.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint and disc disease of the cervical spine, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's low back and right knee claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

When these matters were previously before the Board in October 2010, they were remanded in part in order obtain a VA examination in connection with the Veteran's low back and right knee claims.  While other development requested in the remand was accomplished, an additional VA examination in connection with his low back and right knee claims was not provided.  As such, these issues must be remanded for compliance with the October 2010 remand instructions.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

By way of reminder, with respect to these claims, the Board noted in October 2010  that the Veteran's service treatment records indicate that he was treated for low back and right knee complaints during service and demonstrated current disabilities as to his low back and right knee during the pendency of these claims.  As such, the Veteran was afforded a VA examination in April 2007 in order to determine whether there exists a relationship between the Veteran's low back and right knee disabilities and his period of service.

Report of the VA examination indicated that the examiner reviewed the Veteran's claims file, considered his in-service treatment for low back and right knee complaints, conducted a physical examination, and diagnosed him with lumbosacral strain.  The examiner, however, reported that there was minimal evidence upon which to diagnose the Veteran with a right knee disability.  The examiner reported that he could not opine as to the relationship between the Veteran's current low back and right knee disabilities and any remote injuries or incidents during service over 25 years ago without resorting to mere speculation.  

In this regard, the Board noted that private treatment records dated in July 2007 indicate that the results of the Veteran's MRI were slight bony hypertrophy, margins of the medical compartment; maintenance of joint spaces; no evidence of chondromalacia; slight buttressing of minimal early osteoarthritis; and complete tear of the posterior horn medial meniscus with slight complexity.  Thus, it was unclear to the Board if the VA examiner reviewed record of this instance of treatment and determined that such did not represent enough evidence of a right knee disability, or if the VA examiner did not review the record at all.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, as the April 2007 VA examiner did not offer data in support of his conclusion or a reasoned medical explanation connecting the two, the Board found  such examination to be inadequate.  Therefore, a remand was deemed necessary in order to afford the Veteran an adequate VA opinion so as to determine whether any right knee disability, as well his low back disability, are related to his period of service, specifically, his in-service treatment for complaints related to both his low back and right knee.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his low back and right knee disabilities.  The examiner must provide current diagnoses related to the Veteran's low back and right knee.  If, after review of the Veteran's July 2007 MRI results, the examiner determines that the Veteran does not demonstrate a right knee disability, his or her examination report must contain an etiological opinion as to the Veteran's July 2007 complete tear of the posterior medial meniscus and early osteoarthritis.  The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's low back and right knee disabilities were incurred in service, or are otherwise related to service, specifically, his in-service low back and right knee complaints.  In this regard, the examiner should also consider any evidence as to the Veteran's workman's compensation claim, including consideration of any of a preexisting back injury at the time of his December 2003 motor vehicle accident.

In this regard, the examiner should consider the lay statements of record regarding the claimed in-service injuries, and continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.

If the VA examiner is unable to render any of the opinions requested, he or she must explain to the Board why they are unable to do so. 

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims of entitlement to service connection for lumbosacral strain and a right knee disability, considering any evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


